DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The applicant’s priority to US application 13/830,365 filed on March 14th, 2013 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed September 20th, 2019, January 13th 2020, April 3rd 2020 and October 6th, 2020 have been considered by the examiner. It is noted however that copies of the NPL and foreign references were not all received, so may not have been considered if a copy could not be found by the examiner. 
Claim Interpretation
The applicant is advised that when the phrased “at least one of” is used, only one of the options has to be found in the prior art  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is rendered indefinite for not defining the differences between “gentle ramp” and “abrupt ramp.” Additionally, the phrase “and combinations thereof” makes it unclear what limitations are included in this claim. This claim will be interpreted as if the phrase “and combinations thereof” were removed .

Claim 14 recites the limitation "the decrease in flow channel width" in L2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 will be interpreted as if the phrase was “a decrease in flow channel width.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 15, 17-18, 21, and 24-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ohki et al. (US 4983038), hereafter Ohki.

With regards to claim 15, Ohki discloses a microfluidic chip (flow device 1) for sorting sperm (could be used to sort sperm. Sorting structure not claimed) comprising: a generally planar substrate (Fig. 1); a flow channel having a height and a width formed in the substrate (not labeled separately in Fig. 1); a fluid focusing region in the flow channel (flow passage 10); comprising one or more of a lateral fluid focusing region and a vertical fluid focusing region (Col. 4, L52 contracting same as outlined for sheath fluid Col. 4, L17-26); and ad a sperm orienting region downstream of the fluid focusing region (flow passage 6), wherein the sperm orienting region is sized to orient sperm cells in the plane of the substrate (creates thin stream 14) and comprises a region of decreasing flow channel height and a region of decreasing flow channel width (opening 12).

With regards to claim 17, Ohki discloses all the elements of claim 1 as outlined above. Ohki further discloses wherein the fluid focusing region comprises a vertical fluid focusing region (Col. 5, L43-46; Fig. 12). 

With regards to claim 18, Ohki discloses all the elements of claim 1 as outlined above. Ohki further discloses wherein the fluid focusing region comprises a tapering lateral fluid focusing region (Col. 4, L52 contracting same as outlined for sheath fluid Col. 4, L17-26). 

With regards to claim 21, Ohki discloses all the elements of claim 15 as outlined above. Ohki further discloses wherein the region of decreasing flow channel height in the sperm orienting region overlaps at least partially with the region of decreasing flow channel width (Fig. 12).

With regards to claims 24-27, Ohki discloses all the elements of claim 15 as outlined above. Ohki further discloses three separate widths and heights, wherein the width is reduced (contraction in flow passage 10 followed by flow through opening 12 to for stream 14; Col. 4, L52; Col. 5 L36-38).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 30, 7-14, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohki, further in view of Matsumoto et al. (US 5690895 ), hereafter Masumoto.

With regards to claim 1, Ohki discloses a sperm sorting system (Abstract; flow device for particle analysis; known in the art that the particle analyzing can be used for sorting; Sorting components of device are not claimed ) comprising: a microfluidic chip (flow cell device 1) comprising a generally planar substrate having a flow channel; a sheath inlet (3) for introducing sheath fluid (4) into the flow channel; a sample inlet (8) located downstream of the sheath inlet for introducing a sample (9) containing sperm cells into the flow channel. a fluid focusing region (flow passage 10) in the flow channel located downstream of the sample inlet, wherein the fluid focusing region comprises a vertical fluid focusing geometry having a decreasing channel height (Col. 4, L52 contracting same as outlined for sheath fluid Col. 4, L17-26); a sperm orienting region (opening 12 causing stream 14 in flow passage 6) located downstream of the fluid focusing region in the flow channel; and sized to orient sperm cells in the plane of the substrate (Col. 5, L36-38), wherein the sperm orienting region comprises a vertically tapering region (Col. 5, L43-46; Fig. 12), that at least partially overlaps a laterally tapering region (projections 18 in Fig. 12); an inspection region (not labeled in Fig. 20) located downstream of the sperm orienting region for illuminating the sperm cells with electromagnetic radiation (beam 46) from an electromagnetic radiation source (36);
Ohki does not directly disclose and wherein the sperm orienting region is between 200 microns and 5000 microns in length. However, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to size the orientation region appropriately based on the particles being sorted. Ohki does not disclose a re-expansion region located downstream of the inspection region. 
However, Matsumoto discloses a re-expansion region (1d) located downstream of the inspection region (1c). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to add a re-expansion region as disclosed by Matsumoto to the system disclosed by Ohki in order to increase throughput. 

With regards to claim 2, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki does not directly disclose wherein the microfluidic chip, comprises multiple flow channels. However, this is considered a simple duplication of parts. Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have multiple flow channels to increase throughput.

With regards to claim 30, Ohki and Matsumoto disclose all the elements of claim 2 as outlined above. Ohki further discloses a beam splitting device (half mirror 39) configured to divide electromagnetic radiation from said electromagnetic radiation source and direct a portion of said electromagnetic radiation to the inspection region of the flow channels.

With regards to claim 7, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki further discloses wherein the fluid focusing region further comprises a tapering lateral focusing region (Col. 4, L52 contracting same as outlined for sheath fluid Col. 4, L17-26);

With regards to claim 8, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki does not directly disclose vertical taper of the vertically tapering region and the lateral taper of the laterally tapering region occur along the flow channel at different rates. However, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose the appropriate amount of taper based on the desired orientation of the particles being sorted.

With regards to claim 9, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki does not disclose wherein the sperm orienting region comprises a first rectangular cross section that transitions to a second rectangular cross section along the flow channel. 
However, Matsumoto discloses a change in cross-section (Col. 7, L66-Col. 8, L2). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose an appropriate cross-section shape based on project parameters. 

With regards to claims 10-13, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki further discloses three separate widths and heights, wherein the width is reduced (contraction in flow passage 10 followed by flow through opening 12 to for stream 14; Col. 4, L52; Col. 5 L36-38) 

With regards to claim 14, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki does not disclose decrease in flow channel height and the reduction decrease in flow channel width comprises a flow channel transition from a square cross section to a rectangular cross section. 
However, Matsumoto discloses a change in cross-section (Col. 7, L66-Col. 8, L2). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose an appropriate cross-section shape based on project parameters. 

With regards to claim 31, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki does not directly disclose wherein the electromagnetic radiation source comprises a 355 nm quasi continuous wave laser. However, absent any evidence of criticality this is considered to be a design choice. Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose an appropriate radiation source.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohki and Matsumoto  as applied to claim 15 above, and further in view of Chan et al. (US 6696022), hereafter Chan.
With regards to claim 4, Ohki and Matsumoto disclose all the elements of claim 1 as outlined above. Ohki and Matsumoto do not disclose wherein the sperm orienting region further comprises a ramp or a step. 
However, Chan discloses disclose wherein the sperm orienting region further comprises a ramp or a step (Fig. 21). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to add a step as disclosed by Chan to the sperm orientating region disclosed by Ohki and Matsumoto, in order to create a desired flow pattern.  

Claims 16, 19-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohki.

With regards to claim 16, Ohki disclose all the elements of claim 15 as outlined above. Ohki does not directly disclose wherein the microfluidic chip, comprises multiple flow channels. However, this is considered a simple duplication of parts. Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have multiple flow channels to increase throughput.

With regards to claims 19-20, Ohki discloses all the elements of claim 1 as outlined above. Ohki does not directly disclose wherein the reduction decrease in flow channel height along the flow channel comprises a reduction decrease to about 50 microns; wherein the reduction decrease in flow channel width along the flow channel comprises a reduction decrease from at least 1000 microns to about 200 microns. However, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to size the orientation region appropriately based on the particles being sorted to achieve a desired flow rate through the channel. 

With regards to claim 22, Ohki discloses all the elements of claim 1 as outlined above. Ohki does not directly disclose wherein the region of decreasing flow channel height in the sperm orienting region overlaps at least partially with the region of decreasing flow channel width. However, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose the appropriate rate of decrease based on the desired orientation of the particles being sorted.

Claims 23 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohki as applied to claim 15 above, and further in view of Matsumoto.

With regards to claim 23, Ohki discloses all the elements of claim 15 as outlined above. Ohki does not disclose decrease in flow channel height and the reduction decrease in flow channel width comprises a flow channel transition from a first elliptical cross section to a second elliptical cross section. 
However, Matsumoto discloses a change in cross-section (Col. 7, L66-Col. 8, L2). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose an appropriate cross-section shape based on project parameters. 


With regards to claim 28, Ohki discloses all the elements of claim 15 as outlined above. Ohki does not disclose decrease in flow channel height and the reduction decrease in flow channel width comprises a flow channel transition from a square cross section to a rectangular cross section. 
However, Matsumoto discloses a change in cross-section (Col. 7, L66-Col. 8, L2). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to choose an appropriate cross-section shape based on project parameters. 

Prior Art Not Relied Upon
Shinoda et al. (US 20110271746) discloses a particle sorting apparatus with a changing cross section throughout a flow path (Abstract). Di Carlo et al. (US 9464977) discloses a fluidic pathway with focusing region (delivering region 130”) with constrictions in height (134) and a sperm orientating region (deformation region 140). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./            Examiner, Art Unit 3653          

/MICHAEL MCCULLOUGH/            Supervisory Patent Examiner, Art Unit 3653